DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 28 September 2020.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because reference characters exist which neither have an associated lead line or indicate the surface or cross section on which they are placed.  Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.  Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.  MPEP 608.02 V.  At least reference character 26 of figure 3B is floating with no associated lead line.
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(1) because reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible  See MPEP 608.02 V.  Multiple reference characters throughout the figures are illegible as they are placed on top of others.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "19b" and "19c" have both been used to designate the aperture to allow access to the inner volume of the housing when cap is not attached.  
The drawings are objected to because reference character 26 is not directed to an opening as disclosed in figure 3A.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "12b" and "12a" have both been used to designate the same end.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "17" have both been used to designate the sleeve.
The drawings are objected to because reference character 12 is directed to a portion of the sleeve in figures 4A and 4C and not the closed end of the housing as disclosed.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10, 12b, 50a, 52b, and 18.  
The amendment filed 28 September 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the folding band indicated by reference character 43 in figure 4A introduces new matter.  While the original disclosure does have support for the unattached portion 31 being foldable or rollable over down to a folding band, the original disclosure does not provide support for the physical characteristics as shown in figure 4A, including the folding bands width, the 
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both valve and sleeve.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 27, 10a, 10b, 50a,b, and 52a,b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Neither of figure 4C or 5 appear to have been amended.  Applicant is reminded that all changes to the drawings shall be explained in detail in accordance with 37 CFR 1.121(d).  MPEP 608.02(p).

	
Specification
The disclosure is objected to because reference character “12” has been used to designate both closed end and end.
The disclosure is objected to because reference characters "10a" and "10b" have both been used to designate open end.  
The disclosure is objected to because reference characters "12" and "12a" have both been used to designate end.  
The disclosure is objected to because reference characters "19c" and "19b" have both been used to designate aperture.  
The disclosure is objected to because reference character “8” has been used to designate both intermediate layer and inner layer.  
The disclosure is objected to because reference character “6” has been used to designate both intermediate layer and inner layer.  
The disclosure is objected to because reference characters "6" and "8" have both been used to designate intermediate layer.  
The disclosure is objected to because reference characters "6" and "8" have both been used to designate inner layer.  
The disclosure is objected to because of the following informalities: P. 0023 includes a floating reference character 26 which is not associated with any structure.  See “when opened 26”.  
Appropriate correction is required.
The use of the term SUPERFABRIC, CORDURA, CUT-TEX, KEVLAR, ZIP-LOC, VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “first portion” should be corrected to “attached portion” and “second portion” should be corrected to “unattached portion”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 2 that “the intermediate layer prevents temperature changes of 5 degrees in an inner area of the housing” is led to be indefinite.  The metes and bounds of 5 degrees are unclear as no units are provided.  Further, no constrains are provided.  Does this occur in any and all situations?  When the lid is open?  When the temperature gradient is massive?  When the case is exposed to a temperature gradient over years?
The limitation of “the open end” of line 9 of claim 21 is led to be indefinite.  It is unclear what structure this refers to as the claim previously recites a first housing having two open ends.  In order to apply art to the claim the limitation will be interpreted as one of the two open ends of the first housing.  Further clarification and correction is required.
The limitation of “the open end” of line 9 of claim 22 is led to be indefinite.  It is unclear what structure this refers to as the claim previously recites a first housing having two open ends.  In order to apply art to the claim the limitation will be interpreted as one of the two open ends of the first housing.  Further clarification and correction is required.
Claim 22 recites the limitation "the second open end" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of “the second open end” of line 20 of claim 22 is led to be indefinite.  It is unclear what structure this refers to as the claim previously recites a second housing having an open end.  In order to apply art to the claim the limitation will be interpreted as the open end of the second housing.  Further clarification and correction is required.

Allowable Subject Matter
Claims 1, 11-12, and 17-20 are allowed.
Claims 2, 3, 6, 21, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The drawing objections in paragraphs 4-6 and 10 of office action dated 26 March 2020 are withdrawn in light of the amended disclosure filed 28 September 2020.
The specification objections in paragraphs 12, 13, 16, 20, and 21 of office action dated 26 March 2020 are withdrawn in light of the amended disclosure filed 28 September 2020.
The 35 U.S.C. § 112 rejections in paragraphs 22-28 of office action dated 26 March 2020 are withdrawn in light of the amended claims filed 28 September 2020.
In response to applicant’s argument that the original specification sufficiently describes the features of the folding band such that the feature added to the drawing does not constitute new matter and that the width of the folding band can be selected at the discretion of the skilled artisan and does not impact the folding process or feature of the protective case, the Examiner replies that explicit support for the structure as depicted in amended figure 4A is not provided in the original disclosure.  The original disclosure makes no mention of a multitude of physical characteristics as shown in figure 4A, including the folding bands width, the folding bands axial location along the unattached portion 31, and the folding band extending over half the circumference of the unattached portion 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 which are relevant to a cover attached to a housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736